Citation Nr: 1724763	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.   In January 2015, the Veteran testified before the Board via videoconference.   The Board remanded the appeal in March 2015.

The issues of entitlement to service connection for a right ankle disability and right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right hip disability did not manifest during the Veteran's active service and is not otherwise related to an event or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the March 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a)-including arthritis-service connection may also be established by showing continuity of symptoms.  38 C.F.R. § 3.303 (b); 38 C.F.R. §  3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he injured his right hip while completing parachuting exercises in service.  He contends that on two occasions, he hurt his hip and was carried away by a gurney due to the severity of the injuries.  He contends that ever since service he has suffered from pain and problems of the right hip.

A review of the service treatment records is negative for an injury or abnormality of the right hip.  On September 1975 service separation examination, the right hip was found to be normal.

The post-service treatment records reflect that in December 2004, the Veteran reported that he stepped in a hole while walking and had been experiencing pain in his right hip ever since.  In January 2005, he sought treatment for his right lower extremity when he slipped on ice and fell, causing pain in his right thigh and buttock area.  In a February 2005 treatment record, the Veteran clarified that he had been waterfowl hunting and while walking in the dark had fallen into a hole, experiencing a popping sensation in the right hip region.  He had had persistent problems since that time.  He was diagnosed with a soft tissue injury, right hip region, probably iliopsoas.  Post-service VA treatment records dated prior to 2004, beginning in 1994, are negative for complaints or treatment for a right hip condition.

On May 2010 VA examination, after physically examining the Veteran and reviewing the service treatment records and post-service treatment records, the examiner concluded that the Veteran's current right hip pain was more likely than not caused by his injuries sustained in 2004 and in 2005, rather than as related to an incident during service.  The examiner noted that there was no documentation in the service records related to the Veteran's reported parachuting injuries, and separation examination was normal for all extremities.

On August 2015 VA examination, after physically examining the Veteran and reviewing the service treatment records and post-service treatment records, the examiner concluded that the Veteran's current right hip pain and problems were less likely than not caused by his service.  The examiner explained that there was no indication of a right hip injury or disability in the service records.  The examiner took into account the Veteran's statements that he experienced right hip pain after multiple landings in service, but found no indication that such resulted in an injury or diagnosis of a right hip disability.  Current x-rays of the hip were normal.  The only records showing a right hip disability were those dated in 2004 and 2005, many years later, that diagnosed tendinitis of the psoas.

From the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability.  

The Board has taken into account the Veteran's and his spouse's statements that he injured his right hip in service and has suffered from right hip pain since service, as well as their statements that his right hip had given way in 2004 and 2005 and that is what caused him to fall.  However, the report of service injury and statements regarding a continuity of symptoms since service contradicts the contemporaneous medical evidence of record.  The service records do not demonstrate that the Veteran was treated for a right hip injury, and the post-service treatment records beginning in the early 1990s do not reflect any complaints of right hip pain or treatment for such.  The VA has searched for any other records related to the Veteran's reported service injuries outside of his service treatment records, to include treatment at Fort Bragg in 1973 or 1974 or at VA facilities in the 70s, but no evidence of such treatment for his reported right hip disability has been shown.  A lack of contemporaneous medical treatment is one element that can weigh against the credibility of the Veteran's statements.  

Moreover, the competent medical opinions of record concluded that the Veteran's current right hip disability was caused by his 2004 and 2005 right hip injuries.  The Board finds that these two VA opinions outweigh the Veteran's lay statements contending that his current right hip disability was caused by his service, as the Veteran, as a lay person, does not have the requisite medical knowledge or expertise to provide that medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On the other hand, the VA examiners thoroughly reviewed the file and provided clear rationales for the opinions reached based upon their medical experience and expertise, and thus these opinions bear significant probative value.

In light of the above, the Board finds that the probative and competent medical evidence outweighs the Veteran's statements, and the claim for service connection for a right hip disability must be denied.

The Board notes that the Veteran has not contended that his service-connected right knee disability has aggravated or affected his right hip.


ORDER

Service connection for a right hip disability is denied.


REMAND

An additional VA opinion is necessary with regard to the Veteran's claims for service connection for a right ankle and a right foot disability.

The Veteran contends that his right ankle and right foot disability were caused by his service.  Alternatively, in his November 2009 claim, the Veteran stated his belief that his right knee disability has altered his gait such that he suffers from a right foot and right ankle disability.  Following the 2015 Board remand, the Veteran was granted service connection for a right knee disability.  Accordingly, a secondary opinion with regard to whether his service-connected right knee disability caused or aggravated his right foot and/or right ankle disability is necessary.  In that regard, the Board notes that in 2015, the VA examiner stated that there was no current right ankle disability.  However, a November 2012 VA treatment record diagnosed "polyarthralgia secondary to beginning degenerative arthritis of the ankles."  Therefore, clarification is necessary to determine whether the Veteran suffers from a right ankle disability.

Accordingly, the case is REMANDED for the following action:

1. .  Schedule the Veteran for an examination to determine the etiology of his right ankle disability and right foot disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  A complete rationale should be provided with any opinion reached.

a)  Diagnose any right ankle disability, taking into consideration the November 2012 assessment of polyarthralgia secondary to beginning degenerative joint disease of the ankles.

b)  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) the Veteran's right ankle disability was incurred in service.  In answering this question, the examiner should consider the Veteran's contention that repeated parachute jumps in service led to the development of joint problems after service.

c)  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) the Veteran's right foot disability was caused or aggravated by his service-connected right knee disability.

2.  Thereafter, readjudicate the issues on appeal of with consideration of all additional evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


